Case 2:93-cv-00902-RBS Document 611 Filed 05/15/20 Page 1 of 2 PagelD# 5826

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division

R.M.S. TITANIC, INC.,
Successor-in-interest to Titanic
Ventures, limited partnership,

Plaintiff,

Vv. CIVIL ACTION NO. 2:93cv902

THE WRECKED AND ABANDONED VESSEL, ITS
ENGINES, TACKLE, APPAREL,
APPURTENANCES, CARGO, ETC., LOCATED
WITHIN ONE (1) NAUTICAL MILE OF A
POINT LOCATED AT 41 43’ 32” NORTH
LATITUDE AND 49 45’ 49” WEST
LONGITUDE, BELIEVED TO BE THE R.M.S.
TITANIC, IN REM,

Defendant.

ORDER

 

This matter is before the court on Plaintiff R.M.S. Titanic,
Inc.’s (“RMST”) Motion to Amend or Modify the Court’s July 28,
2000 Order (“Motion”), filed on March 27, 2020, and subsequent
filings of RMST and the United States.! ECF Nos. 600, 601, 602,
605, 607, 609, 610.

The parties have made continuous, lengthy filings regarding

the issues, events, and personnel associated with RMST’s proposed

 

1 On April 28, 2020, after RMST’s Motion and the United
States’ Report and Recommendation in opposition were filed, this
court entered an Order removing the hearing on this matter and
informing the parties that it would decide the matter on the
written filings. ECF No. 603. The Order did not set a schedule for
further briefing on the Motion.
Case 2:93-cv-00902-RBS Document 611 Filed 05/15/20 Page 2 of 2 PagelD# 5827

Expedition 2020, despite the fact that certain of these filings
have been untimely, have exceeded applicable page limits under
this court’s Local Rules, or have constituted types of filings
back and forth that are not permitted under this court’s Local
Rules.

The court will consider all filings and submissions made
through May 14, 2020, in evaluating the Motion, but it will not
consider any further filings or submissions on this issue without
leave of the court, for good cause shown. To the extent formal
leave of the court is, or was, required for any of the filings and
submissions through May 14, 2020, the court GRANTS such leave at
this time.

The Clerk is DIRECTED to send a copy of this Order to counsel

for all parties.

IT IS SO ORDERED. QR
/s/

Rebecca Beach Smith
Senior United States District Judge

 

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

May \§ , 2020
